DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because of the implied language in the first sentence.  Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: Paragraphs 0007 to 0010 appear to be missing text.  
Appropriate correction is required.

Claim Interpretation
Examiner interprets the recitation of “ideal diode” in the claim as a standard ideal diode without any special meaning. Applicant mentions “ideal diode” twice in the specification without attaching any special definition. Paragraphs 0063 & 0064 “adaptor 600 may include an ideal diode”.  Therefore, the examiner will interpret the “ideal diode” in the claims to be a standard ideal diode.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Stanke et al.
A battery pack transfer adaptor (200, 400, 500a/b ¶0104 1st sentence), comprising: 
a USB type C port (252, ¶0029 next to last sentence); 
a set of power terminals (Pin fig. 2 or fig. 4 at Pin & GNDP) including a positive power terminal (Pin) and a negative power terminal feeds to batteries (GNDP or negative feeds e.g. fig. 4 feed to BAT1), the set of power terminals configured to mate with a rechargeable battery pack (250 fig. 2) for transferring power to and from the battery pack; 
the positive power terminal coupled to the USB type C port at a first node (fig. 2 for example shows positive terminal of BAT 1 connected to 252) and at a second node (fig. 2 shows various nodes from positive side of BAT1/2) and the negative power terminal coupled to the USB type C port at a third node (fig. 2 at GNDP negative side of BAT 1); 
an ideal diode (Q3A, Q3B fig. 2, many of the other figures show diodes connected in this way) coupling the positive power terminal to the first node (fig. 2 diodes Q3A/B connected from positive side of BAT 2 to 252) and a switch coupling the positive power terminal to the second node (fig. 2 switch Qsys connected from positive side of BAT 2 to 252).
Li does not disclose that the diode is an “ideal diode”.  
Stanke et al discloses ideal diodes used in a power supply (figures 10 & 11).  Before the effective filing date of the claimed invention it would have been well known to one of ordinary skill in the art to include ideal diodes as taught by Stanke et al in the adapter of Li.  A motivation for this modification to Li would be to increase functionality.  As such, it would have been obvious to one of ordinary skill in the art to support the adapter of Li with the diode of Stanke et al as being no more "than the predictable use of prior-art elements according to their established functions." 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional cited art teaches adapter devices using a circuitry with USB type C ports, diodes, switches and power supplies.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C Zarroli whose telephone number is (571)272-2101. The examiner can normally be reached Monday-Friday 9-5 ET IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell M Jayne can be reached on 5712727723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL C. ZARROLI
Primary Examiner
Art Unit 3649



/MICHAEL C ZARROLI/Primary Examiner, Art Unit 3649                                                                                                                                                                                                        /M.C.Z/Primary Examiner, Art Unit 3649